Based upon a " 'balanced consideration of all relevant factors’ ” (Cuevas v Cuevas, 110 AD2d 873, 877), including the case history and defendant’s actions at the two days of the hearing, the Referee properly exercised her discretion in refusing defendant an adjournment to obtain counsel (see, Treppeda v Treppeda, 212 AD2d 592). Defendant was properly deemed in default for willful refusal to proceed and thereby forfeited his right to participate in the inquest on equitable distribution (Loewenstein v Loewenstein, 201 AD2d 286).
The court’s appointment of plaintiff as receiver of the marital assets was supported by sufficient evidence in the record (CPLR 6401 [a]; see, Nelson v Nelson, 99 AD2d 917), and was necessary to prevent dissipation of marital property (Hildenbiddle v Hildenbiddle, 110 AD2d 819).
We have considered defendant’s remaining arguments and find them to be without merit. We also reject plaintiff’s argument that the order is nonappealable; it was not entered on "default” within the meaning of CPLR 5511. Concur — Rosenberger, J. P., Ellerin, Rubin and Nardelli, JJ.